FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-30345

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00049-SEH

  v.
                                                 MEMORANDUM*
LOUIE DONALD IRON BEAR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Louie Donald Iron Bear appeals from the district court’s judgment and

challenges his guilty-plea conviction and 20-month sentence for failure to register

as a sexual offender under the Sex Offender Registration and Notification Act

(“SORNA”), in violation of 18 U.S.C. § 2250(a). We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm in part and dismiss in part.

      Iron Bear first argues that the district court should have dismissed the

indictment because Montana had not implemented SORNA at the time of his

offense. This argument is foreclosed. See United States v. Elk Shoulder, 738 F.3d
948, 954-55 (9th Cir. 2013), cert. denied, 134 S. Ct. 1920 (2014) (enforcement of

SORNA is not dependent on a state’s implementation of the administrative portion

of SORNA); United States v. Elkins, 683 F.3d 1039, 1046 (9th Cir. 2012) (same).

      Iron Bear next argues that Congress lacked authority under the Commerce

Clause to require him to register. This argument is also foreclosed. See United

States v. Kebodeaux, 133 S. Ct. 2496, 2500 (2013) (concluding that “the Necessary

and Proper Clause grants Congress adequate power to enact SORNA and to apply

it” to a defendant convicted of a federal sex crime who was subject to federal sex

offender registration requirements at the time of SORNA’s enactment in 2006); Elk

Shoulder, 738 F.3d at 959 (same).

      Lastly, Iron Bear contends that the district court failed adequately to explain

the sentence and that the 20-month sentence was substantively unreasonable.

Because Iron Bear has fully served his custodial sentence and is no longer subject

to a term of supervised release, we dismiss his sentencing appeal as moot. See

United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      AFFIRMED in part; DISMISSED in part.


                                          2                                      09-30345